        Case 1:20-cv-03538-GLR Document 232 Filed 04/30/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,

        Plaintiff,                                                   Case No. 1:20-cv-3538
 v.

 RAGINGBULL.COM, LLC, et al.,

        Defendants.



                     ORDER GRANTING PLAINTIFF’S EMERGENCY
                      CONSENT MOTION FOR TEMPORARY STAY

       Upon review of Plaintiff Federal Trade Commission (“FTC”) Emergency Consent

Motion for Temporary Stay of Briefing and Discovery (ECF No. 229) and Defendants Kyle W.

Dennis, Winston Research, Inc., and Winston Corp.'s Response thereto (ECF No. 230), and in

light of Defendants RagingBull.com, LLC, Jeffrey M,. Bishop, Jason Bond, Sherwood

Ventures, LLC, and Jason Bond, LLC's (collectively, "GT Defendants") consent to the Motion

and good cause being show, it is hereby ORDERED that:

       1.      The Motion for Temporary Stay (ECF No. 229) is GRANTED;

       2.      Briefing on the Motion to Dismiss filed by Defendants Sherwood Ventures, LLC

and Jason Bond, LLC (ECF No. 224) and commencement of discovery as to GT Defendants is

STAYED until June 7, 2021, while counsel for the FTC seek approval from the Commission to

file a motion to amend the FTC’s First Amended Complaint (ECF No. 164-1).




Date: April 30, 2021                                ____________/s/_________________
                                                    George L. Russell, III
                                                    United States District Judge
